Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a system as defined by independent claim 861, a method as defined by independent claim 881 and a sampler to be integrated into a system as defined by independent claim 887 for detecting at least one virus infected or virus free individuals. With respect to claims 861 and 887, the prior art does not teach the use of a metamaterial membrane in a system and sampler for use in virus detection. Regarding claim 881, the prior art of record fails to teach the particular method for detecting at least one virus that involves processing data produced by scanning a media with electromagnetic radiation in the THZ range.  Depending claims 862-880 and 882-886 and 888-900 are allowable by virtue of their dependencies on one of the aforementioned independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ram et al. (WO 2021/191768 A2) teaches a microelectronic sensor comprising a nanoarray of metamolecules for detecting virus. In particular, the metamolecules are configured to transmit and detect signal through a sample in THz frequency range. Although pertinent, Ram is not prior art to the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884